DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022, has been entered.
 Terminal Disclaimer
The terminal disclaimer filed on April 22, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,280,592 and any patent granted on Application Number 15/740,054 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 14 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Independent claim 1 recites a cover located in front of the display unit to protect the display unit and comprising an opening or a receiving groove to where the dart target seated (lines 9-10). Claim 14 then describes the cover as “extending from an upper end of the display unit in an opposite direction to the dart target” (lines 5-6). As originally disclosed, the cover that extends from the upper end of the display unit (see cover 320 in Fig. 3) is a different component from the cover that is located in front of the display unit and comprises an opening where the dart target is seated (see cover 130 in Fig. 3). The original disclosure does not describe a cover that includes the features of claim 1 and claim 14.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 10-11, 13-14, and 16-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation “occupying a substantially entire front surface of the dart target apparatus” in lines 5-6 renders the claim indefinite, because the scope of the phrase “substantially entire” is unclear, and because there is insufficient antecedent basis in the claim for “the dart target apparatus.” With respect to the phrase “substantially entire”, the examiner notes that “substantially” is a broad term meaning “of considerable degree … or extent” (American Heritage® Dictionary of the English Language, Fifth Edition), while “entire” means “having no part excluded or left out; whole” or “constituting the full amount, extent, or duration” (ibid). It is unclear what extent of the front surface is described by the phrase “substantially entire”. For the purpose of examination, “substantially entire” will be interpreted to mean a large extent but not necessarily the full extent, and “the dart target apparatus” will be interpreted to mean --the dart game apparatus--. In addition, it is unclear whether each instance of “the display unit” (in lines 9 and 16) refers to one of, each of, or all of the “at least one” display units. For the purpose of examination, each instance of “the display unit” will be interpreted to mean --the at least one display unit--. Additionally, there is insufficient antecedent basis in the claim for “the occurred dart game play result” in line 16. For the purpose of examination, “the occurred dart game play result” will be interpreted to mean --the occurred dart game result-- (referring to the dart game result recited in lines 14-15).
Regarding claim 14, the limitation “the cover extending from an upper end of the display unit in an opposite direction to the dart target” in lines 5-6 renders the claim indefinite, because the location of the cover described in claim 14 (“extending from an upper end of the display unit in an opposite direction to the dart target”) appears to be inconsistent with the location of the cover described in claim 1 (“located in front of the display unit … and comprising an opening or a receiving groove to where the dart target is seated”). As noted above in the rejection of claim 14 under 35 USC 112(a), the specification describes the cover that extends from the upper end of the display unit as a different component from the cover that is located in front of the display unit and in which the dart target is seated. Due to the apparent inconsistencies between claims 1 and 14, as well as the inconsistency between the claims and the specification, it is unclear what configuration of cover (or covers) is being claimed. For the purpose of examination, “the cover” recited in claim 14 will be interpreted in view of Applicant’s disclosure as referring to a cover that may be distinct from the cover recited in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuaki (JP 2009-225879 A, hereinafter Kazuaki) in view of Oh et al. (US Patent Pub. 2018/0238662, hereinafter Oh).
Regarding claim 1, Kazuaki discloses (Figs. 1-3) a dart game apparatus (dart game machine 10, para. 0026) comprising: a dart target (sheet portion 15b with protrusions 15c for capturing dart, Figs. 2-4; para. 0028) having a plurality of score areas (Fig. 2); a sensor (pressure-sensitive sheet 17, para. 0027, lines 5-6) configured to sense a hit location of a dart pin (of dart 12) in the dart target (15b, 15c; para. 0037-0038); a display unit (LCD panel 16; para. 0028) providing a display area surrounding the dart target (15b, 15c; see Figs. 2-3 and 9) and occupying a substantially entire front surface of the dart game apparatus (see Fig. 2 showing the display area of panel 16 occupying a large extent of the front surface of the dart game apparatus; see note on claim interpretation in the rejection of claim 1 under 35 USC 112(b) above), and disposed to provide a variable image (para. 0019, Fig. 9) to a location adjacent to at least a part of an outline of the dart target (e.g., in Fig. 9(a), see location of word bubble saying “Aim here!” provided on the display adjacent to the outline of the dart target), and outputting an event effect (para. 0039, “game information such as the score acquired is displayed on the liquid crystal display panel 16”) based at least partially on the hit location of the dart pin in the dart target (para. 0039, lines 1-2); a cover (plastic panel 15a; para. 0028) located in front of the display unit (16) to protect the display unit (16) and comprising an area where the dart target (15b-c) is seated; and a processor (control unit 18; para. 0030). Kazuaki discloses that the processor (18) determines a location of an event effect (para. 0019, e.g., the location of a specific image to be the next target; Fig. 9) to be displayed on the display area based on the hit location of the dart pin in the dart target (15b, 15c). Kazuaki also discloses another event effect (para. 0039, a displayed score), also based on the hit location of the dart pin in the dart target (15b, 15c), that indicates a dart game result that has occurred. In both cases (i.e., when indicating the next target and when indicating the score event that has just occurred), the event effect is determined based on a dart game result that has occurred at least partially based on the sensed hit location of the dart pin (para. 0019, lines 5-8; para. 0039, lines 1-2; in response to detection of dart position and calculation of score), and the processor (18) controls the display unit (16) to output the event effect at a time subsequent to the sensing unit (17) sensing the hit location of the dart pin in the dart target (15b, 15c). See Kazuaki, para. 0019, lines 4-7: “When a dart is applied to the target image displayed on the board, the position of the dart stuck in the board is detected, and the score in the target image corresponding to the dart position is calculated. In response [i.e., in response to the detection of the position of the dart and the calculation of the score], for example, a specific image to be the next target flashes on the board.” The output of the event effect (both the indication of the score event and the indication of the next target) is in response to the sensing of the hit location and is therefore clearly understood to occur at a time subsequent to the sensing of the hit location.
Kazuaki differs from the claimed invention in that Kazuaki does not teach the cover comprises an opening or a receiving groove where the dart target is seated; and Kazuaki does not explicitly teach that the processor determines the location of the event effect that indicates the occurred dart game result (i.e., the score effect) based on the hit location of the dart pin in the dart target (since Kazuaki is silent with respect to the location at which the score effect is displayed on the display unit 16).
However, in the art of electronic dart targets, Oh teaches (Figs. 1 and 7) a cover (220 and/or 600, Figs. 3-4; para. 0084) comprising an opening where a dart target (120, 130) is seated (see Figs. 3-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kazuaki by seating the dart target within an opening as taught by Oh in the transparent cover of Kazuaki (rather than by laminating the dart target onto the cover as in Kazuaki), since this involves the simple substitution of one known manner of seating a dart target on a cover of a dart game apparatus for another known manner of seating a dart target on a cover of a dart game apparatus, to yield predictable results. Additionally, one of ordinary skill in the art would recognize that seating the dart target within an opening of the cover, as taught by Oh, may be preferable to laminating the dart target onto the cover, for example, to facilitate removal of the dart target for repair or replacement.
Oh also teaches a processor (controller 300, Fig. 2) configured to determine a location of an event effect (e.g., “OK” in Fig. 7c displayed adjacent to a target area that has been hit; para. 0102-0103) to be displayed on a display area based on a hit location of a dart pin in the dart target (120, 130), the event effect being determined based on a dart game result that has occurred at least partially based on a sensed hit location of the dart pin and indicating the occurred dart game result (para. 0103, “when a dart hitting on a specific target area is accomplished, as illustrated in Fig. 7c, the display for the event may be set such that letters announcing a success of the event are displayed”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Kazuaki by configuring the processor to determine the location of the event effect that indicates the occurred dart game result based on the hit location of the dart pin in the dart target, e.g., by displaying the event effect adjacent to the score area that has been hit, as suggested by Oh, in order to announce the success of the throw at hitting the intended target.
Regarding claim 16, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kazuaki further discloses (Fig. 9) the processor (18) is configured to determine a portion of the display unit (16) adjacent to a point where a line extending from a center of the dart target (15b, 15c) meets the outline of the dart target (15b, 15c) as a location where the event effect is displayed (see word bubble, “Aim here!”, in Fig. 9(a)). With respect to the event effect indicating the occurred dart game result, Oh further teaches (Figs. 1-2 and 7) the processor (300) is configured to determine a portion adjacent to a point where a line extending from a center of the dart target to the hit location of the dart pin meets an outline of the dart target (para. 0080, at outermost part of respective target area) as the location where the event effect is displayed (para. 0102-0103; e.g., a letter such as ‘OK’ in Fig. 7c indicating success of hitting a specific target area), in order to announce the success of the throw at hitting the intended target. Therefore, when modifying Kazuaki in view of Oh as discussed above for claim 1, it would have been obvious to one of ordinary skill in the art to configure the processor to determine a portion of the display unit adjacent to a point where a line extending from the center of the dart target to the hit location of the dart pin meets the outline of the dart target as a location where the event effect is displayed, as taught by Oh (e.g., analogous to the location of the word bubble in Fig. 9(a) of Kazuaki, but indicating the success of the hit as taught by Oh rather than the next target to be aimed at), in order to announce the success or failure of the throwing attempt (Oh, para. 0102-0103).
Regarding claim 17, the modified teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kazuaki further discloses the processor (18) is configured to determine the location where the event effect is displayed based on the score area hit by the dart pin among the plurality of score areas (para. 0019, i.e., in response to the detection of the hit location and the calculation of the score corresponding to the hit location). With respect to the event effect indicating the occurred dart game result, Oh further teaches (Figs. 1-2 and 7) the processor (300) is configured to determine the location where the event effect is displayed based on a score area hit by the dart pin among a plurality of score areas (para. 0102-0103, i.e., based on success at hitting a specific target area). Therefore, when modifying Kazuaki in view of Oh as discussed above for claim 1, it would have been obvious to one of ordinary skill in the art to configure the processor to determine the location where the event effect is displayed based on the score area hit by the dart pin among the plurality of score areas, as taught by Oh, in order to announce the success or failure of the throwing attempt (Oh, para. 0102-0103).
Regarding claim 18, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 17. Kazuaki further discloses (Figs. 2 and 9) each of the plurality of score areas has a fan shape (as shown in Figs. 2 and 9, as is conventional in the art of dart targets), and the processor (18) is configured to determine a portion of the display unit (16) adjacent to an arc of one of the fan-shaped score areas (see Fig. 9(a), at location of word bubble) among the plurality of fan-shaped score areas as the location where the event effect is displayed. With respect to the event effect indicating the occurred dart game result, Oh further teaches (Figs. 1-2 and 7) the processor (300) is configured to determine a portion adjacent to an arc of a fan-shaped score area hit by a dart pin (para. 0080, at outermost part of respective target area) as the location where the event effect is displayed (para. 0102-0103, success of dart hitting specific target area; e.g., a letter such as ‘OK’ in Fig. 7c), in order to announce the success of the throw at hitting the intended target. Therefore, when modifying Kazuaki in view of Oh as discussed above for claim 17, it would have been obvious to one of ordinary skill in the art to configure the processor to determine a portion adjacent to the arc of the fan-shaped score area hit by the dart pin as the location where the event effect is displayed, as taught by Oh (e.g., analogous to the location of the word bubble in Fig. 9(a) of Kazuaki, but indicating the success of the hit as taught by Oh rather than the next target to be aimed at), in order to announce the success or failure of the throwing attempt (Oh, para. 0102-0103).
Regarding claim 19, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 18. The modified Kazuaki further teaches the processor (18) is further configured to determine at least a part between extension lines of radii of the fan-shaped score area hit by the dart pin (i.e., the part occupied by the word bubble shown in Fig. 9(a), when modified as discussed above for claim 18 to reflect the hit location rather than the next target location) as the location where the event effect is displayed.  
Regarding claim 20, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kazuaki further discloses a dart target back illuminator (para. 0015, lines 3-4, “projector device that projects and displays a target image”) arranged on the back of the dart target (para. 0015, “on the back of the board”) in a direction facing an outside of the dart game apparatus to transfer a visual output through a gap between segments (through transparent sheet portion 15b between protrusions 15c, Fig. 3; para. 0029) constituting the dart target (15b, 15c). The examiner notes that the term “display unit” in claim 1 is broadly interpreted in view of Applicant’s disclosure (see Specification, bottom of pg. 13-bottom of pg. 14) to include a display area onto which an image is projected. For that reason, in the context of claim 19, the board onto which the image is projected reads on the display unit as claimed, and the projector reads on the dart target illuminator as claimed.
Regarding claims 21 and 22, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kazuaki further teaches the processor (18) is configured to determine score information of two or more users (para. 0038-0039; first user’s score determined in step S3 by processor 18 via sensor sheet 17, second user’s score determined in step S4 by processor 18 via communication unit 19), generate a mutual comparison result by comparing the score information of the two or more users with each other based on the hit location of the dart pin (para. 0039, lines 4-5, for ranking), and outputting the event effect on the display area based on the mutual comparison result (para. 0039, lines 4-6, “ranking table” displayed on board 15 via LCD display panel 16) (claim 21); wherein the two or more users include a first user and a second user (as noted above), and the processor is further configured to: determine a first user area (of “ranking table”, para. 0039) in which score information depending on dart pin throwing of the first user is to be displayed and a second user area (of “ranking table”, para. 0039) in which score information depending on the dart pin throwing of the second user is to be displayed in the display area (15a, 16; para. 0039, lines 4-5), compare the score information of the first user and the score information of the second user with each other (para. 0039, lines 4-5, “ranking”), and when the superiority between the score information of the first user and the score information of the second user is changed, allow a reversal event effect (i.e., the ranking table data reflecting the reversal of superiority) to be output to the first user area and the second user area (i.e., of the ranking table) (claim 22).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuaki in view of Oh, in further view of Honda (WO 2009/057803 A1, hereinafter Honda).
Regarding claim 10, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kazuaki further discloses the processor (18) is configured to determine whether a predetermined event occurs (para. 0019, e.g., successful hit on a designated target) at least partially based on progress information of a dart game which is currently in progress before the dart pin is thrown (para. 0019). Kazuaki does not explicitly teach that the predetermined event includes a dart throwing opportunity to determine a win or loss of a dart game player. However, in the art of dart machines, Honda teaches that it is advantageous to determine whether a dart pin throwing opportunity occurs to determine a win or loss of a dart game player (pg. 7, Step S30, “judging whether or not there is one or more target segments 303a and the like that can set the remaining holding points to be 0 points”), in order to aid novice players in accurately determining score areas to be aimed at to win the game (Honda, pg. 1, 6th paragraph). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Kazuaki by configuring the processor to determine whether a dart pin throwing opportunity to determine a win or loss of a dart game player occurs, as taught by Honda, in order to aid a novice player in accurately determining a score area to be aimed at to win the game (Honda, pg. 1, 6th paragraph).
Regarding claim 11, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kazuaki further discloses the processor (18) is configured to determine whether a predetermined event occurs (para. 0019, e.g., successful hit on a designated target) at least partially based on progress information of a dart game which is currently in progress before the dart pin is thrown (para. 0019). Kazuaki does not explicitly teach the predetermined event includes a dart pin throwing opportunity when a reversal is available at the time of throwing the dart pin. However, as discussed above, Honda teaches that it is advantageous to determine when a dart pin throwing opportunity (i.e., one or more target segments/score areas to be aimed at) occurs in which an advantageous scoring opportunity is available at the time of throwing the dart pin (see pg. 9, last paragraph-pg. 10, first paragraph, next target to be aimed at is set in accordance with progress of the game). The advantageous scoring opportunities encompassed by Honda are understood to include a reversal (e.g., to include a situation in which the advantageous scoring opportunity allows the player to come from behind to win the game) as claimed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Kazuaki by configuring the processor to determine whether a dart pin throwing opportunity occurs in which a reversal is available, as taught by Honda, in order to aid a novice player in accurately determining a score area to be aimed at to win the game (Honda, pg. 1, 6th paragraph).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuaki in view of Oh, in further view of Hennessy et al. (US Patent No. 9,478,097, hereinafter Hennessy).
Regarding claim 13, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kazuaki does not teach the display unit has a curved shape in which a distance from a virtual surface extending upward from a throw line decreases from a center of the display unit to a distal portion of the display unit. However, in the art of gaming machines, as an improvement over prior art gaming machines with multiple separate display units, Hennessy teaches (Fig. 3) that it is advantageous to provide a display unit (304; col. 3, lines 43-59) with a curved shape (col. 3, line 45), which is shown in Fig. 3 to be similar to the shape of Applicant’s curved display and is understood to read on the shape as claimed, so that a larger single display area can be provided (e.g., for showing contiguous graphics in an attract mode; see col. 1, lines 31-35 and col. 4, lines 51-61) while allowing a player to more easily focus on different areas of the larger display (col. 1, lines 35-48; col. 3, line 62-col. 4, line 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Kazuaki by providing the display unit with a curved shape as taught by Hennessy, so that a larger display can be provided to enhance the attractiveness of the game, while still allowing a player to easily focus on different areas of the larger display.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuaki in view of Oh, in further vie of Narita (EP 2,918,315 A1, hereinafter Narita).
Regarding claim 14, the modified Kazuaki teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kazuaki further teaches the display unit (16, Fig. 3) is comprised in a body structure (11, Fig. 3). Kazuaki does not teach the body structure includes a lower support extending in a front direction of the dart game apparatus from a bottom end of the display unit along the ground, and a cover extending from an upper end of the display in an opposite direction to the dart target. (See note on claim interpretation in rejection of claim 14 under 35 USC 112(b).) However, in the art of dart machines, Narita teaches (Fig. 1) a body structure (1) including a display unit (front surface of main body 1; para. 0028), a lower support (lower portion of main body 1 carrying image projector 3, para. 0021) extending in a front direction of the dart machine from a bottom end of the display unit along the ground (Fig. 1), and a cover (upper portion of main body 1 carrying image projector 2, para. 0021) extending from an upper end of the display unit in an opposite direction to the dart target (Fig. 1). The lower support and the cover of Narita serve as supports for two image projectors (2, 3) for projecting images onto the display unit to ensure that clear and uninterrupted images are provided on the display unit (para. 0063-0064). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Kazuaki by adding a lower support and a cover as taught by Narita for supporting first and second image projectors to project the images onto the display unit, in order to ensure a clear and uninterrupted image (Narita, para. 0063-0064). 
Response to Arguments
Applicant's arguments filed April 22, 2022, have been fully considered but they are not persuasive. 
With respect to claim 1, in response to Applicant’s argument that Kazuaki’s display panel (16, Figs. 2-3) occupies only part of the dart game machine and does not occupy “a substantially entire front surface” of the machine, the examiner notes that the term “substantially” appears to broaden the word “entire” to encompass embodiments in which the display area occupies somewhat less than the full extent of the front surface of the apparatus. Kazuaki discloses the display panel (16) occupying a large extent of the front surface of the game machine (see Figs. 2-3 of Kazuaki) and is therefore considered to disclose the display panel (16) occupying “a substantially entire front surface” of the apparatus. Additionally, although the examiner believes the extent of Kazuaki’s display area shown in Figs. 2-3 of Kazuaki to read on the limitation “occupying a substantially entire front surface of the dart target apparatus” as discussed above, the examiner notes for the sake of argument that Kazuaki also discloses that functions associated with the additional information display panel (11a) and operation panel (11b) noted by Applicant as occupying a lower part of the front surface of the apparatus may alternatively be performed by the LCD display unit itself (16; para. 0042, lines 3-4) and by a remotely located dart holder (13, Fig. 1; para. 0035, lines 1-3), respectively, such that the additional information display panel (11a) and operation panel (11b) on the front surface of the machine appear to be optional features of Kazuaki’s invention that need not be present in all embodiments.
In response to Applicant’s argument that Kazuaki does not disclose the cover having an opening or receiving groove to where the dart target is seated, the examiner notes that this feature would have been obvious in view of Oh, as set forth above in response to Applicant’s amendment. Although Applicant states that Oh does not disclose the cover comprising an opening or a receiving groove to where the dart target is seated, the examiner maintains that Fig. 4 of Oh clearly shows a cover (600 and/or 220) including a ring-like opening in which the dart target (120, 130) is seated when assembled as shown in Fig. 1.
In response to Applicant’s argument that Narita’s dart game apparatus uses an image projector system and therefore does not disclose a display unit as claimed, the examiner notes that Narita has not been relied on the rejection of claim 1. To the extent that Applicant’s arguments may be considered pertinent to the rejection of claim 14 in view of Narita, the examiner notes that the passage of Applicant’s specification cited by Applicant to define the display unit (citing para. 0099 of the published application) indicates that the display unit is “not limited” to the listed displays. Moreover, Applicant has disclosed that the functions of the display unit can be implemented using image projectors. See para. 0081, “the display area 315 may include the display unit 120, and the display unit 120 may output the variable screen. In addition, the display area 315 may output the variable screen by accepting the image projected by the image projector 124”; para. 0085, “the display area 315 may be configured by a combination of the display unit 120 and the image projector 125”; para. 0103, “the image projector 124 may replace or combine the function of the display unit 120”; para. 0318, “functions implemented by the dart game apparatus 1000 having the display unit 120 may be implemented even by the dart game apparatus 1000 having the image projector 124”). The term “display unit” does not appear to exclude a display that is implemented using image projectors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /May 25, 2022/